ALLOWABILITY NOTICE
Allowable Subject Matter
Claims 1-4, 7-14, and 17-20 are pending for allowance.
The following is an examiner’s statement of reasons for allowance: 
The prior art(s) of record discloses(s) subject matter common in scope to the present application, e.g., allocating, by a network device, a first frequency domain resource to a terminal, wherein the first frequency domain resource is used as a bandwidth part of the terminal; obtaining, by the network device, a bandwidth capability of the terminal; determining, by the network device based on the bandwidth capability and the first frequency domain resource, a second frequency domain resource allocated to the terminal, wherein the second frequency domain resource is used by the terminal to monitor common information; and sending, by the network device, indication information, wherein the indication information is used to indicate the second frequency domain resource. 
	However, in agreement with the applicant’s arguments and after amendment to the claims, said prior art(s) fail(s) to disclose each and every detail of the claimed invention as specifically recited by at least independent claim(s) 1, 7, 11, and 17, particularly, wherein determining the second frequency domain resource further comprises: determining, by the network device, a second position of the second frequency domain resource based on a bandwidth size of the first frequency domain resource, a bandwidth size of the second frequency domain resource, the bandwidth capability of the terminal, and a first position of the first frequency domain resource; and determining, by the network device, the second frequency domain resource based on 
Claim(s) 2-4, 8-10, 12-14, and 18-20 are allowable by virtue of their dependency on claim(s) 1, 7, 11, and 17, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., frequency resource allocation in communication systems.
US 10805923 B2		US 20200267702 A1	US 10743299 B2
US 10616769 B2		US 20200092856 A1	US 20200029343 A1
US 10470191 B2		US 10405332 B2		US 10382280 B2
US 10356778 B2		US 10321439 B2		US 20190007977 A1

US 20180145818 A1	US 9894654 B2		US 9826540 B1
US 20160381666 A1	US 9363048 B2		US 8873501 B2
US 8873362 B2		US 20130242882 A1	US 20090303941 A1
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents 
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.    
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
March 27, 2021